department of the treasury internal_revenue_service washington d c nov ’ c o- tax_exempt_and_government_entities_division u l kekrikekererererreree krekekekkekrrerereererer kekekekekererrerrerrere legend taxpayer a ira x fund e company m fund f amount d account h ii iii ii iir iarh iir rr iir r irr r ite iiiae feo iii ir iir aar ob oder icbiok ei i ii ir iir rie ei irr erie rii erie rii ioi ii iii rii dear kekekkkererrerkekkerrekere this is in response to your letter dated date submitted on your behalf by your authorized representative in which you request a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code ‘ kkk erik ere er ere eker the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer a maintains an individual_retirement_arrangement ira x with company m ira x is currently invested in one or more mutual funds fund e is one of the mutual funds that hold some of the ira x assets on using company m's internet website taxpayer a electronically transferred amount d from fund e in ira x to fund f which has a more conservative investment strategy fund f is also offered by company m taxpayer a states that she believed fund f would also be held within ira x taxpayer a states that she is inexperienced in electronic transfers and did not realize that the transfer would result in a distribution from ira x taxpayer a states that it was her intention to transfer between the two mutual funds fund e and fund f and that such transaction would remain within her ira fund f is not held in ira x but held in fund f the account statement submitted by taxpayer a indicates that fund f is an investment of account h an individual_account taxpayer a also maintains with company m taxpayer a asserts that the company m website did not provide any warnings or cautionary directions concerning the potential tax implications of this transaction the promotional material issued by company m describes fund f as the company m target retirement - fund and does not indicate that it is a non-tax deferred fund on company m personnel taxpayer a learned that amount d was not held in an investment fund within ira x taxpayer a discovered the error approximately ten days past the 60-day rollover period taxpayer a asserts that amount d since it continues to be invested in fund f and that she has not used amount d has been held in fund f taxpayer a has submitted documentation that shows the transfer from fund e in ira x to fund f on es and the account that shows that amount d remains statement for fund f as of invested in that fund further taxpayer a submitted her request for a ruling shortly after discovering that amount d was not invested in an ira during a discussion with based on the above facts and representations you request a internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d from ira x ruling that the sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers hii ik ik iki ia ia ikaria iisa ir sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire property received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includable in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includable in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred from the documentation submitted it appears that taxpayer a using company m's website initiated an internet transfer of amount d from fund e in ira x to fund f a fund liibelieved would be held in ira x the promotional material provided by company m and submitted by taxpayer a with this request brenennniest skike kkk ike rrr er ere ree _- describes fund f as the company m target retirement j fund taxpayer a states that is inexperienced in electronic transfers and that there is nothing in the promotional material that describes this fund as a non-tax deferred fund further taxpayer a asserts that company m's website did not provide any warnings or cautionary directions concerning the potential tax implications of taxpayer a's transaction taxpayer a learned of this mistake during a discussion with company m personnel and up to this time had no reason to believe that amount d had not been properly transferred to a fund that was held in ira x when taxpayer a discovered that amount d was not invested in a mutual_fund within ira x the 60-day rollover period had expired by ten days taxpayer a asserts that she has not used amount d since it has been invested in fund f and has submitted recent account statements that show that amount d continues to he invested in fund f taxpayer a filed for a waiver of the 60-day rollover period shortly after discovering that amount d had not been transferred to another mutual_fund within her ira therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from is granted a period of days from the date of this ruling to ira x taxpayer a contribute amount d to an ira provided all other requirements of code sec_408 of the code except the 60-day rollover requirement are met with respect to contribution amount d will be considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling assumes that ira x meets the requirements of code sec_408 at all times relevant to this transaction this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact keke iaai aire iiia iri kei iiasa iari ee ot ep ra t2 sincerely yours signed d0tor b flotd joyce e floyd manager employee_plans technical group
